Case: 2:20-cv-01385-MHW-EPD Doc #: 118-1 Filed: 03/18/20 Page: 1 of 1 PAGEID #: 1980




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF OHIO
                                EASTERN DIVISION


  JOHN DOE 22,

                      Plaintiff,                       Case No. 2:20-cv-1385

        v.

  THE OHIO STATE UNIVERSITY,

                      Defendant.


                                   [PROPOSED] ORDER

        IT IS ORDERED BY THE COURT that the Plaintiff’s Motion for Leave to File Certain

  Documents Under Seal is GRANTED and that the Unopposed Motion and Proposed Order be

  filed UNDER SEAL.



        IT IS SO ORDERED.

        Date:

                                         ___________________________________
                                         MICHAEL H. WATSON
                                         UNITED STATES DISTRICT JUDGE


                                         ___________________________________
                                         ELIZABETH A. PRESTON DEAVERS
                                         CHIEF UNITED STATES MAGISTRATE JUDGE




                                            1
